     Case 3:20-cv-00906-LAB-WVG Document 11 Filed 08/25/20 PageID.40 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   ERICA D. HAYWOOD,                                   Case No.: 20cv0906 LAB (WVG)
12                                     Petitioner,
                                                         ORDER:
13   v.
                                                         (1) DIRECTING CLERK OF COURT
14   SAN DIEGO COUNTY SHERIFF,
                                                         TO OPEN A NEW CIVIL CASE
15                                   Respondent.         PURSUANT TO 28 U.S.C. § 2241; and
16
                                                         (2) DIRECTING CLERK OF COURT
17                                                       TO FILE THE AMENDED
                                                         PETITION IN THIS CASE [ECF No.
18
                                                         10] AS AN ORIGINAL PETITION IN
19                                                       THE NEW CIVIL CASE
20         On May 6, 2020, Petitioner, proceeding pro se, filed a Petition for Writ of Habeas
21   Corpus pursuant to 28 U.S.C. § 2254, together with a request to proceed in forma pauperis
22   pursuant to 28 U.S.C. § 1915(a), in the United States District Court for the Northern
23   District of California. (ECF No. 1). On May 14, 2020, the case was transferred to this
24   Court. (ECF No. 4.)
25         On May 20, 2020, the Court denied Petitioner’s motion to proceed in forma pauperis
26   and dismissed the action without prejudice. (ECF No. 7.) Petitioner was told that to reopen
27   her case she had to either pay the $5.00 filing fee or submit adequate proof of her inability
28   to pay the fee no later than July 27, 2020. (Id.) Petitioner was also told that her claims

                                                     1
                                                                                20cv0906 LAB (WVG)
     Case 3:20-cv-00906-LAB-WVG Document 11 Filed 08/25/20 PageID.41 Page 2 of 2



 1   must be brought via 28 U.S.C. § 2241 and not 28 U.S.C. § 2254 because she is a pretrial
 2   detainee. (Id.) The Clerk of Court was directed to provide her with blank forms pursuant
 3   to 28 U.S.C. § 2254 and 28 U.S.C. § 2241. (Id.)
 4         On June 11, 2020, Petitioner filed another motion to proceed in forma pauperis.
 5   (ECF No. 8.) The Court denied the motion because Petitioner did not provide the Court
 6   with a trust account certificate from the institution in which she is incarcerated, which is
 7   required for the Court to determine Petitioner’s financial status in cases brought under
 8   28 U.S.C. § 2254. (ECF No. 9.) Petitioner was reminded that in order to proceed with this
 9   case, she had to comply with the Court’s May 20, 2020 Order. (Id.) On July 2, 2020,
10   Petitioner filed an Amended Petition pursuant to 28 U.S.C. § 2241. (See ECF No. 10.)
11   The Amended Petition erroneously displayed this case number and was thus filed in this
12   case. This was an error. Accordingly, the Clerk of Court is DIRECTED to open a new
13   civil case pursuant to 28 U.S.C. § 2241 and to file the Amended Petition in this case [ECF
14   No. 10] as the original petition in that new civil case.
15         IT IS SO ORDERED.
16   Dated: August 24, 2020
17
18                                                  Hon. Larry Alan Burns
19                                                  Chief Judge, United States District Court
20
21
22
23
24
25
26
27
28

                                                    2
                                                                               20cv0906 LAB (WVG)
